United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41726
                        Conference Calendar



LAZELL DON JACKSON,

                                    Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS & PAROLES; WILLIAM SIEGMAN, Director of
Review and Release Proc.; HOWARD THRASHER, Program Administrator,
Release Proc.; HUGH CAMPBELL, Program Administrator, III; ELLIS
HUFFMAN, Program Administrator I; V. RUTH FLYNN, Administrative
Secretary I; UNIDENTIFIED GARCIA, Parole Commissioner; SANDIE
WALKER, Board Member; DON JONES, Program Administrator I; DEBORAH
ESSARY, Institutional Parole Caseworker,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:05-CV-279
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Lazell Don Jackson, Texas prisoner # 61277, appeals

following the district court’s dismissal without prejudice of his

42 U.S.C. § 1983 suit for failure to prosecute.    Jackson argues

that the district court lacked authority to sua sponte dismiss

his complaint for failure to pay the initial partial filing fee


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41726
                                -2-

and that his in forma pauperis complaint could be dismissed only

if it was frivolous, malicious, or failed to state a claim.

Jackson’s arguments are without merit.    See FED. R. CIV. P. 41(b);

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).

     With the benefit of liberal construction, Jackson also

argues that he believed the district court would collect the

filing fee, that the district court’s dismissal was arbitrary,

malicious, and fraudulent, and that his complaint raised

meritorious issues relating to the denial of parole, denial of

good-time credit, and the Ex Post Facto Clause.    The record shows

that Jackson was instructed that he was responsible for paying

the filing fee and timely executing all necessary documents for

withdrawals from his inmate trust account, but Jackson did not

comply with the district court’s order.    The district court did

not abuse its discretion by dismissing the complaint without

prejudice.   See McCullough, 835 F.2d at 1127.

     The district court’s judgment is AFFIRMED.